Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: The order is modified by dismissing the fourth cause of action as against Sheriff Lombard. It is well established that the Sheriff is not liable for the acts of his deputies in the performance of their criminal duties (see Barr v County of Albany, 50 NY2d 247, 257; Matter of Flaherty v Milliken, 193 NY 564, 569). Special Term dismissed the fourth cause of action as against the county upon stipulation by plaintiffs. We note in affirming the denial of the motion to dismiss with respect to the sixth cause of action that the complaint is broad enough to embrace allegations of direct liability on the part of the county for negligence in supervising the jail, hiring and training employees, and promul*1092gating rules and regulations. There is no legal impediment to plaintiffs’ recovery on this theory. (Appeal from order of Monroe Supreme Court—dismiss complaint.) Present—Simmons, J. P., Hancock, Jr., Schnepp, Callahan and Doerr, JJ.